
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1220
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Flake submitted
			 the following resolution
		
		
			March 25, 2010
			By motion of the House, referred to the Committee on
			 Standards of Official Conduct
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas the Committee on Standards of Official Conduct
			 initiated an investigtion into allegations related to earmarks and campaign
			 contributions in the Spring of 2009;
		Whereas, on December 2, 2009, reports and findings in
			 seven separate matters involving the alleged connection between earmarks and
			 campaign contributions were forwarded by the Office of Congressional Ethics to
			 the Standards Committee;
		Whereas, on February 26, 2010, the Standards Committee
			 made public its report on the matter wherein the Committee found, though a
			 widespread perception exists among corporations and lobbyists that campaign
			 contributions provide a greater chance of obtaining earmarks, there was no
			 evidence that members or their staff considered contributions when requesting
			 earmarks;
		Whereas the committee indicated that, with respect to the
			 matters forwarded by the Office of Congressional Ethics, neither the evidence
			 cited in the OCE's findings nor the evidence in the record before the Standards
			 Committee provided a substantial reason to believe that violations of
			 applicable standards of conduct occured;
		Whereas the Office of Congressional Ethics is prohibited
			 from reviewing activities taking place prior to March of 2008 and lacks the
			 authority to subpoena witnesses and documents;
		Whereas, for example, the Office of Congressional Ethics
			 noted that in some instances documents were redacted or specific information
			 was not provided and that, in at least on instance, they had reason to believe
			 a witness withheld information requested and did not identify what was being
			 withheld;
		Whereas the Office of Congressional Ethics also noted that
			 they were able to interview only six former employees of the PMA Group, with
			 many former employees refusing to consent to interviews and the OCE unable to
			 obtain evidence within PMA's possession;
		Whereas Roll Call noted that the committee report
			 was five pages long and included no documentation of any evidence collected or
			 any interviews conducted by the committee, beyond a statement that the
			 investigation included extensive document reviews and interviews with
			 numerous witnesses.
				(Roll Call, March 8, 2010);
		Whereas it is unclear whether the Standards Committee
			 included in their investigation any activities that occured prior to
			 2008;
		Whereas it is unclear whether the Standards Committee
			 interviewed any members in the course of their investigation;
		Whereas it is unclear whether the Standards Committee, in
			 the course of their investigation, initiated their own supoenas or followed the
			 Office of Congressional Ethics recommendations to issue subpoenas: Now,
			 therefore, be it
		
	
		That not later than seven days after
			 the adoption of this resolution, the Committee on Standards of Official Conduct
			 shall report to the House of Representatives, with respect to the activities
			 addressed in its report of February 26, 2010, (1) how many witnesses were
			 interviewed, (2) how many, if any, subpoenas were issued in the course of their
			 investigation, and (3) what documents were reviewed and their availability for
			 public review.
		
